Citation Nr: 0028722	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  99-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disability, to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from June 1965 to June 1968.  
His service included time in Vietnam and his awards and 
medals include the Bronze Star Medal and the Combat 
Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
VARO in Detroit which, in pertinent part, determined that new 
and material evidence adequate to reopen a claim of 
entitlement to service connection for a chronic acquired 
psychiatric disability, to include PTSD, had not been 
submitted.


FINDINGS OF FACT

1.  In a June 1981 decision, the Board denied service 
connection for a chronic acquired psychiatric disorder on the 
basis that an acquired psychiatric disorder was not 
manifested during service or for years following service 
discharge and no relationship between recent psychiatric 
complaints and active service had been demonstrated.

2.  Evidence added to the record since the June 1981 decision 
by the Board does not bear directly and substantially upon 
the subject matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The evidence received since the June 1981 Board decision 
which denied service connection for a chronic acquired 
psychiatric disorder is not new and material; that 
determination is final, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the veteran's claim for service connection 
for a chronic acquired psychiatric disorder by decision dated 
in June 1981.  That decision is now final.  38 U.S.C.A. 
§ 7104.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  The Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  Elkins v. West, 12 Vet. App. 209, 218-19 
(1999).  See Hodge v. West, 155 F. 3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in context of all of the evidence, the outcome of the 
claim would change.")

First, the Board must determine whether the evidence is new 
and material evidence.  Elkins, 12 Vet. App. at 218-19.  
According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F. 3d at 1363.  In determining 
whether evidence is "new and material," credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); see Duran v. Brown, 7 Vet. App. 216, 
220 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
219.  It is emphasized that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded.  Id. at 218.  

Finally, if a claim is well grounded, the Board must proceed 
to evaluate the merits of the claim after ensuring the VA's 
duty to assist has been fulfilled.  Id. at 219.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last final disallowance.  See Evans v. Brown, 
9 Vet. App. at 284; see also Hickson v. West, 12 Vet. 
App. 247 (1999) (VA must review evidence since the last final 
disallowance).  

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).

Regulations pertaining to the establishment of service 
connection for PTSD were revised effective March 7, 1997.  
See 38 C.F.R. § 3.304(f) (1999).  Prior to that date, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed inservice 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
Under 38 C.F.R. § 3.304(f) (1999), a well-grounded claim for 
service connection for PTSD requires the presence of three 
elements:  medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
inservice stressor; and medical evidence of a nexus between 
service and the current PTSD.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); see also Cohen v. Brown, supra.

The evidence of record before the Board at the time of its 
June 1981 decision included the service medical records which 
revealed that the veteran was seen on several occasions for 
psychiatric symptomatology.  On one occasion, an impression 
was made of acute situational maladjustment with possible 
suicidal gesture.  At the time of another evaluation in 
December 1966, he was seen by a division psychiatrist who 
found that the veteran had a basic character disorder, but 
the psychiatrist found no evidence of a psychosis or 
neurosis.  At the time of separation examination, psychiatric 
status was described as normal.  The veteran expressed no 
psychiatric complaints.  

At the time of psychiatric examination by VA in December 
1974, the veteran indicated that he had been treated by a 
physician at a local mental health clinic that month for a 
nervous breakdown.  On current psychiatric examination it was 
noted that he displayed nervous behavior.  However, a 
psychiatric diagnosis was not made.  

Additional evidence included a report of a July 1975 
examination by an osteopath who reported the veteran 
indicated that he had a mental or nervous disorder.  The 
veteran stated he had anxiety symptoms in 1974.  The 
diagnosis was schizophrenia, latent type.  An examination by 
the osteopath in November 1978 and a diagnostic impression of 
reactive depression was made.  

Additional evidence includes medical records reflecting 
hospitalization at a private facility in 1979 for treatment 
of depression.  The veteran indicated that he had attempted 
to set himself on fire while stationed with the military in 
Europe and had thought about shooting himself while on guard 
duty.  He also reported having disorganizing anxiety and fear 
while in Vietnam and stated that he began to use alcohol 
excessively in an attempt to manage the tension.  A clinical 
psychologist stated that while it would be ill-advised to 
opine that the veteran's military service caused his present 
emotional problems, it nevertheless appeared that the veteran 
had a preexistent condition which was exacerbated by the 
stress he experienced while in the military.  However, a 
review of the veteran's service medical records would be 
useful prior to making an ultimate diagnosis.

The current reopened claim was received in 1998.  The 
evidence includes statements from the veteran in which he 
reports having received treatment for PTSD from a number of 
different physicians in the years following service 
discharge.  

Associated with the record were reports of treatment and 
evaluation accorded the veteran by various mental health 
professionals in the years following service beginning in 
1974.  At the time of evaluation by a psychologist at a 
private facility in December 1974, it was noted the veteran 
had received some psychiatric treatment while in service 
after attempting to kill himself after he received a letter 
from his first wife informing him that she wanted a divorce.  
This incident occurred in Germany, but he subsequently 
recovered and was sent to Vietnam.  He related that his 
experience in the military with particular reference to his 
combat experience was marked by heavy dependence upon alcohol 
and other drugs in coping with the tensions of combat.  The 
diagnostic impression was latent schizophrenia, of mild 
severity.  No nexus was made to the veteran's active service.  

Additional evidence includes reports of hospitalization at 
different private facilities with varying psychiatric 
diagnoses.  The hospital reports do not reflect opinions as 
to the etiology of the veteran's psychiatric disorder, 
variously diagnosed; nor was PTSD diagnosed.  

Additional evidence includes the report of psychiatric 
evaluation accorded the veteran at a private facility in 
December 1998.  It was noted the veteran had a history of a 
bipolar disorder.  He was previously seen by the examiner in 
1995.  The veteran stated his overall status had generally 
been stable, but for the past six months or so he felt he had 
been under some stress related primarily to relationships 
with women.  The veteran also reported a history of some 
anxiety symptoms noted as possibly being consistent with 
PTSD.  These included flashbacks of traumatic things which 
occurred in Vietnam.  The history was described as compatible 
with a bipolar disorder, under control with medication  There 
had been a history of psychosis in the past associated with 
mania.  The Axis I impression was a bipolar disorder.  Noted 
as to be ruled out was "anxiety disorder" not otherwise 
specified "especially PTSD."  Elaboration was not provided.  

Evidence of record reveals that the veteran failed to report 
for various examinations scheduled by VA for him in early 
1999.  No reason was given for the failure to report.  

Also associated with the file is an April 1999 discharge 
summary pertaining to hospitalization of the veteran at a 
private medical center.  It was noted he had a longstanding 
history of bipolar effective disorder.  The Axis I diagnosis 
was a bipolar affective disorder with psychotic features.  
The discharge summary contained no information with regard to 
the etiology of the disease process. 

Analysis

The evidence received since the Board's decision of 1981 is 
new, in that it has never been considered by the Board.  
However, this evidence is not material, as it does not bear 
directly and substantially upon the specific matter under 
consideration.  This new evidence, when taken by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

There is no mention in the medical records of any 
relationship between the psychiatric problems and the 
veteran's period of military service.  In that respect, this 
medical evidence lacks any real significance for purposes of 
addressing the issue of service connection, either by 
incurrence or aggravation, such that it must be considered 
with all the evidence of record.  

The private medical evidence which has been submitted since 
the claim was denied in 1981 shows the presence of a 
psychiatric disorder, variously diagnosed, beginning a number 
of years following service discharge.  These records are not 
material in that they do not show that the veteran has a 
psychiatric disorder linked to service.  Accordingly, the 
medical evidence which has been submitted since the Board's 
denial in 1981 is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

In sum, the Board concludes that new and material evidence 
has not been submitted to reopen a claim of service 
connection for a chronic acquired psychiatric disorder, to 
include PTSD.  Accordingly, the 1981 Board decision is final 
and the claim is not reopened.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a chronic 
acquired psychiatric disability, to include PTSD, the claim 
is denied.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 

